Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 10/07/2022.


Response to Arguments

Regarding claims 8, 11, and 21 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicant asserts that the rejections of claims 8, 11, and 21 are invalid as Lei does not qualify as valid prior art for rejecting these claims. In particular, the subject matter disclosed in Lei and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. Thus, under 35 U.S.C. § 102(b)(2)(C), Lei shall not be considered as prior art to the claimed invention. Accordingly, the above rejections, which rely on Lei as being considered “prior art” under 35 U.S.C. § 103, are moot, and Applicant requests that these rejections of the claims under 35 U.S.C. § 103 be withdrawn.” on page 7, filed on 10/07/2012, with respect to Lei et al. (U.S. Patent Application Publication No. 2020/0260485, hereinafter “Lei”), have been fully considered but not persuasive. Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Wong et al. Foreign Patent WO2015/042866 (hereinafter “Wong”). See section Claim Rejections - 35 USC § 103 below for complete details.
Regarding claims 1-5, 9, 10, 13-16, 19, 20, 23-27, 29, and 30 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Molavianjari, however, fails to disclose or suggest at least “wherein the first random access message includes an indication to receive one or more repetitions of a second random access message from the base Station,” as recited in independent claim 1.” on page 8, filed on 10/07/2012, with respect to Molavianjari et al. (U.S. Patent Application Publication No. 2021/0058971, hereinafter “MolavianJari”), in view of Zhang et al. (WO Publication No. 2016/045715, hereinafter “Zhang”), have been fully considered but not persuasive. The Applicant did not fully address the Zhang’s teaching in the Applicant’s Remarks/Arguments.
As indicated in the previous OA, the Zhang’s secondary reference was used to cure Molavianjari’s deficiencies and the Examiner quotes below:
“MolavianJari discloses receiving repetitions information from the base station but does not specifically teach receiving, an initial transmission of the second random access message and the one or more repetitions of the second random access message.
In an analogous art, Zhang discloses receiving, from the base station (i.e. “eNB”; preamble is transmitted via a CE level that is associated with a different RAR scheduling assignment repetition factor “For example, a plurality of predetermined coverage enhancement (CE) levels may be permitted for the eNB cell via which the UE transmits the preamble signal, each coverage enhancement level associated with a different RAR scheduling assignment repetition factor.” Page 16, lines 4-7) and based on the indication, an initial transmission of the second random access message (i.e. RAR) and the one or more repetitions of the second random access message (different RAR repetitions depending on the CE following the preamble “One example of a technique for reducing the risk of wasted signal processing at a UE involves adopting a different formula for calculating the RA-RNTI for a UE designated for repeated PDCCH RAR scheduling assignment transmission as part of a coverage enhancement (CE) scheme (which UEs are hereafter referred to as CE UEs), according to which the RA-RNTI value for the random access procedure for a CE UE additionally depends on the system frame number at which the preamble signal is first transmitted, and/or the repetition factor assigned to the CE UE (i.e. “initial transmission of the second random access message and the one or more repetitions of the second random access message). For example a CE Level 1 may specify repeating the PDCCH RAR scheduling assignment over a set of 5 contiguous sub-frames beginning at one subframe within the response window; and CE Level 2 may specify repeating the PDCCH RAR scheduling assignment for random access response over a set of 10 contiguous sub-frames beginning at one subframe within the response window.” Page 15 line 22 to page 16, line 11).”
The MolavianJari’s reference, as combined with the Zhang’s reference, discloses each and every limitation of the present claims, and therefore render the claims 1-5, 9, 10, 13-16, 19, 20, 23-27, 29, and 30 obvious. The Examiner respectfully disagrees with the applicant’s arguments that the Examiner fails to establish a prima facie case of obviousness MPEP § 2141. Claims 1-5, 9, 10, 13-16, 19, 20, 23-27, 29, and 30 are still being rejected on the same grounds for rejection as before. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 9-10, 13-16, 19-20, 23-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over MolavianJari et al. US Pub 2021/0058971, claiming provisional application 62895543 priority 2019-09-04 (hereinafter “MolavianJari”), and in view of Zhang et al. Foreign Patent WO2016/045715 (hereinafter “Zhang”). 
Regarding claim 1
MolavianJari discloses a method for wireless communication (“More particularly, the present disclosure relates to repetition of physical random access channel (PRACH) preamble transmission for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs.” [0002]), comprising:
transmitting, to a base station (e.g. “Base Station 103” in Fig. 1), a first random access message (i.e. “PRACH preamble transmission in MsgA”) in a two-step random access procedure, wherein the first random access message includes an indication to receive one or more repetitions (“one example of 2-step RACH procedures that are supported for transmission of a PRACH with repetitions, the UE 116 completes all repetitions of PRACH preamble transmission in MsgA before the UE 116 starts repetitions of PUSCH transmission in MsgA. A number of repetitions for a PRACH preamble transmission and a number of repetitions for PUSCH transmission in MsgA can be provided by a same configuration or by separate configurations from higher layers.” [0251]) of a second random access message from the base station (“the reception of a RAR message with a PDCCH/PDSCH (MsgB)” [0103]; [0261]); and
MolavianJari discloses receiving repetitions information from the base station but does not specifically teach receiving, an initial transmission of the second random access message and the one or more repetitions of the second random access message.
	In an analogous art, Zhang discloses receiving, from the base station (i.e. “eNB”; preamble is transmitted via a CE level that is associated with a different RAR scheduling assignment repetition factor “For example, a plurality of predetermined coverage enhancement (CE) levels may be permitted for the eNB cell via which the UE transmits the preamble signal, each coverage enhancement level associated with a different RAR scheduling assignment repetition factor.” Page 16, lines 4-7) and based on the indication, an initial transmission of the second random access message (i.e. “RAR”) and the one or more repetitions of the second random access message (different RAR repetitions depending on the CE following the preamble “One example of a technique for reducing the risk of wasted signal processing at a UE involves adopting a different formula for calculating the RA-RNTI for a UE designated for repeated PDCCH RAR scheduling assignment transmission as part of a coverage enhancement (CE) scheme (which UEs are hereafter referred to as CE UEs), according to which the RA-RNTI value for the random access procedure for a CE UE additionally depends on the system frame number at which the preamble signal is first transmitted, and/or the repetition factor assigned to the CE UE (i.e. “initial transmission of the second random access message and the one or more repetitions of the second random access message). For example a CE Level 1 may specify repeating the PDCCH RAR scheduling assignment over a set of 5 contiguous sub-frames beginning at one subframe within the response window; and CE Level 2 may specify repeating the PDCCH RAR scheduling assignment for random access response over a set of 10 contiguous sub-frames beginning at one subframe within the response window.” Page 15 line 22 to page 16, line 11).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MolavianJari’s method for transmitting repetition of physical random access channel (PRACH) preamble for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs, to include Zhang’s method for repeated transmission of scheduling assignment for RAR, in order to allow the use of the same set of radio resources for more than one scheduling assignment (Zhang, page 1, lines 7-10). Thus, a person of ordinary skill would have appreciated the ability to incorporate Zhang’s method for repeated transmission of scheduling assignment for RAR into MolavianJari’s method for transmitting repetition of physical random access channel (PRACH) preamble for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
MolavianJari, as modified by Zhang, previously discloses the method of claim 1, 
MolavianJari further discloses wherein the indication includes a random access preamble used in the first random access message (“In some embodiments, for each PRACH transmission by an NR-Light UE, the UE 116 can transmit the PRACH preamble with a number of PRACH repetitions and with a same transmission power for each repetition. For example, the number of PRACH repetitions can be indicated by a system information block (SIB) or be provided by UE-specific higher layer signaling” [0131].

Regarding claim 3
MolavianJari, as modified by Zhang, previously discloses the method of claim 1, 
MolavianJari further discloses wherein the indication includes a format of the first random access message (“Each preamble from a given preamble format contains a number of N repetitions in time of same sequences.” [0082]).	

Regarding claim 4
MolavianJari, as modified by Zhang, previously discloses the method of claim 1, 
MolavianJari further discloses further comprising determining to include the indication in the first random access message based at least in part on a received signal strength measurement (i.e. “RSRP range”) of a synchronization signal block (SSB) from the base station (“The present disclosure further addresses new PRACH parameters such as the RSRP ranges, the number of repetitions, RO extensions, and so on by scheduling a separate SIB-light in a new CORESET or in the same CORESET as in Rel-15 but different RNTI (e.g., L-RNTI), the association of ROs with DL RS such that consecutive TDMed ROs that map to same DL RS are used for PRACH repetitions, and a configuration of number of SSBs per RO and/or number of preambles per SSB per RO and/or total number of ROs to depend on the CE level/RSRP range/UE power class.” [0118]).

Regarding claim 5
MolavianJari, as modified by Zhang, previously discloses the method of claim 1, 
Zhang further discloses wherein the one or more repetitions of the second random access message are specific to a length of at least a portion of a random access response window (“Another example of a technique for reducing the risk of wasted signal processing involves controlling the size of the response window in dependence on the size of the repetition factor for the PDCCH transmission used for scheduling the random access response message.” Page 19, lines 1-4 and furthermore “Figure 6 illustrates the example of two UEs beginning the transmission of preamble signals at the same sub-frame index of different system frames.  Both UEs have the same coverage enhancement level specifying a repetition factor of 5, and the "PRACH Configuration Index" in Table 5.7.1-2 of 3GPP TS36.211 is set to 3 ("System Frame Number"= "Even") for both UE1 and UE2. Based on the above equation, the ra-ResponseWindowSize could, for example, be set to 5 for both UE1 and UE2. For example, the eNB could decide on respective ra-Response window sizes meeting the above equation for each CE level, and include this information in the transmitted system information accessible by all UEs within coverage of the eNB.” Page 19, lines 15-24).	

Regarding claim 9
MolavianJari, as modified by Zhang, previously discloses the method of claim 1, 
Zhang further discloses further comprising determining one or more transmission parameters of the one or more repetitions of the second random access message to be the same as for the initial transmission of the second random access message (“For example a CE Level 1 may specify repeating the PDCCH RAR scheduling assignment over a set of 5 contiguous sub-frames  beginning at one subframe (by using 5 contiguous sub-frames to repeatedly transmit PDCCH RAR scheduling assignment, Zhang implicitly teaches that repetitions have same transmission parameters/features as the initial transmission) within the response window; and CE Level 2 may specify repeating the PDCCH RAR scheduling assignment for random access response over a set of 10 contiguous sub-frames beginning at one subframe within the response window.” Page 15 line 22 to page 16, line 11).

Regarding claim 10
MolavianJari, as modified by Zhang, previously discloses the method of claim 9, 
MolavianJari further discloses wherein the one or more transmission parameters include a modulation and coding scheme (MCS) (“A UE is provided an MCS for data information in a PUSCH transmission for a PUSCH occasion by msgA-MCS.” [0108]), one or more resource blocks (RBs) (“A bandwidth (BW) unit is referred to as a resource block (RB). One RB includes a number of sub-carriers (SCs), such as 12 subcarriers. A RB in one symbol of a slot is referred to as physical RB (PRB) and includes a number of resource elements (REs).” [0061]), or a symbol index within a slot for the one or more repetitions of the second random access message (“the time-domain granularity of Msg-A PUSCH repetition can depend on PUSCH mapping type (e.g., A or B). For example, when Msg-A PUSCH mapping is of Type-A, then the time-domain granularity of Msg-A PUSCH repetitions are slot based, so that a second repetition of a Msg-A PUSCH occurs in same symbols of a second slot as those of a first slot for a first repetition, where the first slot and the second slot are distinct.” [0260]).	

Regarding claim 13
MolavianJari discloses a method for wireless communication (“More particularly, the present disclosure relates to repetition of physical random access channel (PRACH) preamble transmission for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs.” [0002]), comprising:
receiving, from a device (e.g. “UE 116” in Fig. 1), a first random access message (i.e. “PRACH preamble transmission in MsgA”) in a two-step random access procedure, wherein the first random access message includes an indication to receive one or more repetitions (“one example of 2-step RACH procedures that are supported for transmission of a PRACH with repetitions, the UE 116 completes all repetitions of PRACH preamble transmission in MsgA before the UE 116 starts repetitions of PUSCH transmission in MsgA. A number of repetitions for a PRACH preamble transmission and a number of repetitions for PUSCH transmission in MsgA can be provided by a same configuration or by separate configurations from higher layers.” [0251]) of a second random access message (“the reception of a RAR message with a PDCCH/PDSCH (MsgB)” [0103]; [0261]); and
transmitting, to the device (i.e. “UE 116”; preamble is transmitted via a CE level that is associated with a different RAR scheduling assignment repetition factor “For example, a plurality of predetermined coverage enhancement (CE) levels may be permitted for the eNB cell via which the UE transmits the preamble signal, each coverage enhancement level associated with a different RAR scheduling assignment repetition factor.” Page 16, lines 4-7) and based on the indication, an initial transmission of the second random access message and the one or more repetitions of the second random access message (different RAR repetitions depending on the CE following the preamble “One example of a technique for reducing the risk of wasted signal processing at a UE involves adopting a different formula for calculating the RA-RNTI for a UE designated for repeated PDCCH RAR scheduling assignment transmission as part of a coverage enhancement (CE) scheme (which UEs are hereafter referred to as CE UEs), according to which the RA-RNTI value for the random access procedure for a CE UE additionally depends on the system frame number at which the preamble signal is first transmitted, and/or the repetition factor assigned to the CE UE (i.e. “initial transmission of the second random access message and the one or more repetitions of the second random access message). For example a CE Level 1 may specify repeating the PDCCH RAR scheduling assignment over a set of 5 contiguous sub-frames beginning at one subframe within the response window; and CE Level 2 may specify repeating the PDCCH RAR scheduling assignment for random access response over a set of 10 contiguous sub-frames beginning at one subframe within the response window.” Page 15 line 22 to page 16, line 11).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MolavianJari’s method for transmitting repetition of physical random access channel (PRACH) preamble for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs, to include Zhang’s method for repeated transmission of scheduling assignment for RAR, in order to allow the use of the same set of radio resources for more than one scheduling assignment (Zhang, page 1, lines 7-10). Thus, a person of ordinary skill would have appreciated the ability to incorporate Zhang’s method for repeated transmission of scheduling assignment for RAR into MolavianJari’s method for transmitting repetition of physical random access channel (PRACH) preamble for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14
The method of claim 13, wherein the indication includes a random access preamble used in the first random access message.
The scope and subject matter of method claim 14 are similar to the scope and subject matter as claimed in method claim 2. Therefore method claim 14 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 15
The method of claim 13, wherein the indication includes a format of the first random access message.
The scope and subject matter of method claim 15 are similar to the scope and subject matter as claimed in method claim 3. Therefore method claim 15 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 16
The method of claim 13, wherein the one or more repetitions of the second random access message are specific to a length of at least a portion of a random access response window.
The scope and subject matter of method claim 16 are similar to the scope and subject matter as claimed in method claim 5. Therefore method claim 16 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 19
The method of claim 13, further comprising determining one or more transmission parameters of the one or more repetitions of the second random access message to be the same as for the initial transmission of the second random access message.
The scope and subject matter of method claim 19 are similar to the scope and subject matter as claimed in method claim 9. Therefore method claim 19 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 20
The method of claim 19, wherein the one or more transmission parameters include a modulation and coding scheme (MCS), one or more resource blocks (RBs), or a symbol index within a slot for the one or more repetitions of the second random access message.
The scope and subject matter of method claim 20 are similar to the scope and subject matter as claimed in method claim 10. Therefore method claim 20 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Regarding claim 23
MolavianJari discloses an apparatus (i.e. “UE 116” in Fig. 3; [0052]) for wireless communication, comprising:
a transceiver (i.e. “RF transceiver 310” in Fig. 3; [0052]);
a memory (i.e. “memory 360” in Fig. 3; [0052]) configured to store instructions; and
one or more processors (i.e. “processor 340” in Fig. 3; [0052]) communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to:
transmit, to a base station, a first random access message in a two-step random access procedure, wherein the first random access message includes an indication to receive one or more repetitions of a second random access message from the base station; and
receive, from the base station and based on the indication, an initial transmission of the second random access message and the one or more repetitions of the second random access message.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 23 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 24
The apparatus of claim 23, wherein the indication includes a random access preamble used in the first random access message.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 24 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 25
The apparatus of claim 23, wherein the indication includes a format of the first random access message.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 25 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 26
The apparatus of claim 23, wherein the one or more processors are further configured to determine to include the indication in the first random access message based at least in part on a received signal strength measurement of a synchronization signal block (SSB) from the base station.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 26 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 27
The apparatus of claim 23, wherein the one or more repetitions of the second random access message are specific to a length of at least a portion of a random access response window.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 27 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 29
MolavianJari discloses an apparatus (i.e. “gNB 102” in Fig. 2; [0051]) for wireless communication, comprising: 
a transceiver (“RF transceiver 210a-210n“ in Fig. 2; [0051]); 
a memory (“memory 230” in Fig. 2; [0051]) configured to store instructions; and
 one or more processors (“controller/processor 225” in Fig. 2; [0051]) communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to: 
receive, from a device, a first random access message in a two-step random access procedure, wherein the first random access message includes an indication to receive one or more repetitions of a second random access message; and 
transmit, to the device and based on the indication, an initial transmission of the second random access message and the one or more repetitions of the second random access message.
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 13. Therefore apparatus claim 29 corresponds to method claim 13 and is rejected for the same reasons of obviousness as used in claim 13 rejection above.

Regarding claim 30
The apparatus of claim 29, wherein the indication includes a random access preamble used in the first random access message.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 14. Therefore apparatus claim 30 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Claims 6, 7, 17, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over MolavianJari, in view of Zhang, and further in view of Yang et al. Foreign Patent CN109600211 (hereinafter “Yang”). 
Regarding claim 6
MolavianJari, as modified by Zhang, previously discloses the method of claim 1, 
MolavianJari and Zhang do not specifically teach further comprising determining, from a configuration, the indication to use for receiving the one or more repetitions of the second random access message.
In an analogous art, Yang discloses further comprising determining, from a configuration (“Preamble repeats or the sending times N; Preamble or repeatedly transmitted N times of time domain structure” page 7), the indication to use for receiving the one or more repetitions of the second random access message (“N can be determined through one of the following predefined, physical layer signaling, higher layer RRC signaling, RMSI, wherein, N can also be triggered by a PDCCH order, and/or to indicate a preamble transmission/the number of repetitions, assuming the repeat/sending preamble times N is 2.” Page 12).	
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MolavianJari’s method for transmitting repetition of physical random access channel (PRACH) preamble for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs, as modified by Zhang, to include Yang’s method for random access preamble frequency hopping, in order to maximize resources utilization (Yang [summary of invention]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yang’s method for random access preamble frequency hopping into MolavianJari’s method for transmitting repetition of physical random access channel (PRACH) preamble for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7
MolavianJari, as modified by Zhang and Yang, previously discloses the method of claim 6, 
Yang further discloses further comprising receiving the configuration in remaining minimum system information (RMSI) signaled by the base station (“N can be determined through one of the following predefined, physical layer signaling, higher layer RRC signaling, RMSI, wherein, N can also be triggered by a PDCCH order, and/or to indicate a preamble transmission/the number of repetitions, assuming the repeat/sending preamble times N is 2.” Page 12).	

Regarding claim 17
The method of claim 13, further comprising transmitting, to the device, a configuration specifying the indication to use for receiving the one or more repetitions of the second random access message.
The scope and subject matter of method claim 17 are similar to the scope and subject matter as claimed in method claim 6. Therefore method claim 17 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 18
The method of claim 17, wherein transmitting the configuration comprises transmitting the configuration in remaining minimum system information (RMSI).
The scope and subject matter of method claim 18 are similar to the scope and subject matter as claimed in method claim 7. Therefore method claim 18 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 28
The apparatus of claim 23, wherein the one or more processors are further configured to determine, from a configuration, the indication to use for receiving the one or more repetitions of the second random access message.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 28 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 8, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MolavianJari, in view of Zhang, and further in view of Wong et al. Foreign Patent WO2015/042866 (hereinafter “Wong”). 
Regarding claim 8
MolavianJari, as modified by Zhang, previously discloses the method of claim 1, 
MolavianJari and Zhang do not specifically teach further comprising combining the initial transmission of the second random access message and the one or more repetitions of the second random access message into a single message, and decoding the single message.
In an analogous art, Wong discloses further comprising combining the initial transmission of the second random access message (“The eNodeB 220 repeatedly transmits to the CE-MTC UE 210 a second message (MSG2) including a RAR to acknowledge the successfully detected preamble in a RAR repetition level.” [0029]) and the one or more repetitions of the second random access message into a single message (“For scenario where plural RARs are multiplexed in a single message, those RARs are for different CE-MTC UEs using the same repetition levels (but use different subframe and frequency resources) . If RARs for different repetition levels contained in one signal message, then no scrambling code or a common scrambling code can be used to implicitly signal the repetition level.” [0036]), and decoding the single message (“the repetition level indicated by MSG 2 may be indicative of a repetition level in which the base station repeatedly transmits MSG 2, i.e., the repetition level of the RAR. This can be used to filter out CE-MTC UE that somehow successfully decodes the RAR but uses a different repetition level. In another embodiment, the repetition level indicated in MSG 2 may be additionally or alternatively indicative of a repetition level which the base station expects the user equipment to use in repeatedly transmitting MSG 3.” [0038]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MolavianJari’s method for transmitting repetition of physical random access channel (PRACH) preamble for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs, as modified by Zhang, to include Wong’s method for random access in a wireless communication system, in order to perform random access procedures after repeated transmissions (Wong [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wong’s method for random access in a wireless communication system into MolavianJari’s method for transmitting repetition of physical random access channel (PRACH) preamble for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
MolavianJari, as modified by Zhang, previously discloses the method of claim 1, 
MolavianJari and Zhang do not specifically teach wherein the one or more repetitions of the second random access message are received over a different frequency than the initial transmission of the second random access message.
In an analogous art, Wong discloses wherein the one or more repetitions of the second random access message are received over a different frequency than the initial transmission of the second random access message (“For scenario where plural RARs are multiplexed in a single message, those RARs are for different CE-MTC UEs using the same repetition levels (but use different subframe and frequency resources) . If RARs for different repetition levels contained in one signal message, then no scrambling code or a common scrambling code can be used to implicitly signal the repetition level.” [0036]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MolavianJari’s method for transmitting repetition of physical random access channel (PRACH) preamble for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs, as modified by Zhang, to include Wong’s method for random access in a wireless communication system, in order to perform random access procedures after repeated transmissions (Wong [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wong’s method for random access in a wireless communication system into MolavianJari’s method for transmitting repetition of physical random access channel (PRACH) preamble for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 21
The method of claim 13, wherein transmitting the initial transmission and the one or more repetitions comprises transmitting the one or more repetitions of the second random access message over a different frequency than the initial transmission of the second random access message.
The scope and subject matter of method claim 21 are similar to the scope and subject matter as claimed in method claim 11. Therefore method claim 21 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over MolavianJari, in view of Zhang, and further in view of Zhou et al. US Pub 2020/0015258 (hereinafter “Zhou”). 
Regarding claim 12
MolavianJari, as modified by Zhang, previously discloses the method of claim 1, 
MolavianJari and Zhang do not specifically teach wherein the second random access message includes a control channel and a data channel, and wherein the one or more repetitions of the second random access message comprises a first number of repetitions of the control channel and a second number of repetitions of the data channel.
In an analogous art, Zhou discloses wherein the second random access message includes a control channel and a data channel, and wherein the one or more repetitions of the second random access message comprises a first number of repetitions of the control channel and a second number of repetitions of the data channel (“The first apparatus may be a UE. The first apparatus may determine a first schedule associated with the one or more repetitions of the control information on the control channel based on the first information (i.e. a first number of repetitions of the control channel) . The first apparatus may receive, from the network, at least one of the one or more repetitions of the control information on the control channel based on the first schedule, wherein the control information indicates a second schedule associated with a random access response (RAR) on a data channel (i.e. a second number of repetitions of the data channel). The first apparatus may receive, from the network, the RAR on the data channel based on the second schedule.” [0009]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify MolavianJari’s method for transmitting repetition of physical random access channel (PRACH) preamble for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs, as modified by Zhang, to include Zhou’s method for an user equipment to detect scheduling information on a control channel, in order to maximize resources utilization while transmitting repetitions (Zhou [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Zhou’s method for an user equipment to detect scheduling information on a control channel into MolavianJari’s method for transmitting repetition of physical random access channel (PRACH) preamble for user equipments (UEs) and enhancing transmission of a PRACH preamble for UEs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22
The method of claim 13, wherein the second random access message includes a control channel and a data channel, and wherein the one or more repetitions of the second random access message comprises a first number of repetitions of the control channel and a second number of repetitions of the data channel.
The scope and subject matter of method claim 22 are similar to the scope and subject matter as claimed in method claim 12. Therefore method claim 22 corresponds to method claim 12 and is rejected for the same reasons of obviousness as used in claim 12 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411